                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          David W. Larsen,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:15-cv-00094-RJC-DSC
                                      )
                 vs.                  )
                                      )
             Biren Sheth,             )
                                      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 15, 2021 Order as to Defendant Biren Sheth.

                                               January 15, 2021




      Case 3:15-cv-00094-RJC-DSC Document 60 Filed 01/15/21 Page 1 of 1
